Title: To Thomas Jefferson from John Jay, 18 August 1786
From: Jay, John
To: Jefferson, Thomas



Dr Sir
New York 18th. August 1786

My last to you was dated the 14th. of last Month, since which I have received and laid before Congress your several Letters of 12th. 22d. 23d. two of 27th. and one of 31st. May last, with the Papers enclosed with them.
It has happened from various Circumstances, that several Reports on foreign Affairs still lay before Congress undecided upon. The want of an adequate Representation for long Intervals, and the Multiplicity of Business which pressed upon them when that was not the Case, has occasioned Delays and Omissions which however unavoidable are much to be regretted. It is painful to me to reflect that altho’ my Attention to Business is unremitted yet I so often experience unseasonable Delays and successive Obstacles in obtaining the Decision and Sentiments of Congress, even on Points which require Dispatch. But so it is, and I must be content with leaving nothing undone that may depend upon me.
The consular Convention is now as it has long been, under the  consideration of Congress, and I have Reason to hope they will soon enable me to send you full Instructions on that Subject.
I have long thought and become daily more convinced that the Construction of our fœderal Government is fundamentally wrong. To vest legislative, judicial and executive Powers in one and the same Body of Men, and that too in a Body daily changing its Members, can never be wise. In my Opinion those three great Departments of Sovereignty should be for ever separated, and so distributed as to serve as Checks on each other. But these are Subjects that have long been familiar to you and on which you are too well informed not to anticipate every Thing that I might say on them.
I enclose a late Ordinance of Congress for Indian Affairs, and their Requisition for the ensuing Year. Those Subjects have consumed much Time. They are however important ones and the Attention of Congress to them could not with Propriety have been postponed.
I have advised Congress to renew your Commission as to certain Powers. Our Treasury is ill supplied; some States pay nothing and others very little. The Impost not yet established. The People generally uneasy in a certain Degree, but without seeming to discern the true Cause, vizt., want of Energy both in state and fœderal Governments. It takes Time to make Sovereigns of Subjects.
I am, Dr. Sir, with great Esteem & Regard, &c.

John Jay

